ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was-entered on June 16, 1964 (166 So.2d 619) reversing the judgment of the Circuit Court for Dade County, Florida, in the above-styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed' January 25, 1967 (197 So.2d 817) and mandate dated February 27, 1967, now lodged in< this court, quashed this court’s judgment with directions to remand the cause to the trial court for entry of a judgment in accordance with the verdict of the jury;
Now, therefore, It is Ordered that the-mandate of this court issued in this cause on August 17, 1964 is withdrawn, the opinion and judgment of this court entered on June 16, 1964 is vacated, the said opinion and1 judgment of the Supreme Court of Floridai *864is herewith made the opinion, and judgment of this court and the judgment of the trial court, entered upon the verdict of the jury, appealed from in this cause is reinstated and affirmed. Costs allowed shall be taxed in the tri-al court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).